
	
		I
		111th CONGRESS
		1st Session
		H. R. 4320
		IN THE HOUSE OF REPRESENTATIVES
		
			December 15, 2009
			Mr. Murphy of New
			 York introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to expand the
		  types of approved programs of education for purposes of Post-9/11 Educational
		  Assistance Program of the Department of Veterans Affairs.
	
	
		1.Short titleThis Act may be cited as the
			 Post-9/11 GI Education Fairness Act of
			 2009.
		2.PurposeThe purpose of this Act is to expand the
			 Post-9/11 Educational Assistance Program administered by the Secretary of
			 Veterans Affairs to cover the following types of programs of education:
			(1)National tests for admission to or course
			 credit at institutions of higher learning.
			(2)Programs of
			 apprenticeship or other on-job training for individuals who are not on active
			 duty.
			(3)Cooperative
			 programs.
			(4)Training at
			 non-college-degree institutions.
			(5)Correspondence
			 training.
			(6)Entrepreneurship
			 training.
			(7)Courses required
			 to receive financial assistance from the Small Business Administration.
			(8)Flight training
			 offered by entities other than institutions of higher learning.
			3.Expansion of
			 approved programs of education for purposes of Post-9/11 Educational Assistance
			 Program of the Department of Veterans Affairs
			(a)Inclusion of
			 programs offered at all educational institutionsSubsection (b) of section 3313 is amended
			 by striking is offered by an institution of higher learning (as that
			 term is defined in section 3452(f)) and.
			(b)Flight
			 trainingSuch section is further amended by adding at the end the
			 following new subsection:
				
					(i)Flight
				trainingThe Secretary may
				approve the pursuit of flight training (in addition to a course of flight
				training that may be approved under section 3680A(b) of this title) by an
				individual entitled to basic educational assistance under this chapter
				if—
						(1)such training is
				generally accepted as necessary for the attainment of a recognized vocational
				objective in the field of aviation;
						(2)the individual
				possesses a valid private pilot certificate and meets, on the day the
				individual begins a course of flight training, the medical requirements
				necessary for a commercial pilot certificate; and
						(3)the flight school
				courses meet Federal Aviation Administration standards for such courses and are
				approved by the Federal Aviation Administration and the State approving
				agency.
						.
			(c)Effective
			 dateThe amendments made by this Act shall apply with respect to
			 educational assistance provided for months beginning after the date of the
			 enactment of this Act.
			
